Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with James Donegan on 08/26/2021.
The application has been amended as follows:
 	--Claim 1. (Currently Amended) An arc welding method in which welding is performed in a spray transfer mode by feeding a welding wire, the method comprising:
performing arc welding such that a droplet is transferred by free falling in the spray transfer mode, the arc welding in the spray transfer mode is performed by flowing a first welding current Iw1 during a first period, flowing a second welding current Iw2 during a second period and flowing a third welding current Iw3 during a third period, where 0 < Iw2 < Iw3 < Iw1, and alternately repeating the first to third periods, such that the first welding current subsequently follows the third welding current, wherein 

a slope of the welding current upon change from the third welding current Iw3 to the first welding current Iw1 is less a slope of the welding current upon change from the second welding current Iw2 to the third welding current Iw3.

--Claim 4.  (Currently Amended) An arc welding method in which welding is performed in a spray transfer mode by feeding a welding wire, the method comprising: 
performing arc welding such that a droplet is transferred by free falling in the spray transfer mode, the arc welding in the spray transfer mode is performed by flowing a first welding current Iw1 during a first period, flowing a second welding current Iw2 during a second period and flowing a third welding current Iw3 during a third period, where 0 < Iw2 < Iw3 < Iw1, and alternately repeating the first to third periods, such that the first welding current subsequently follows the third welding current,
wherein the first welding current is greater than the third welding current throughout an entirety of the first period, and
wherein a slope of the welding current upon change from first welding current Iw1 to the second welding current Iw2 is less slope.




Reason for allowance
   The following is an examiner’s statement of reasons for allowance: as for claim 1, 4, and 5, the closest prior arts, Blankenship (6248976), discloses an arc welding method in which welding is performed in a spray transfer mode by feeding a welding wire, the method includes of performing arc welding such that a droplet is transferred by free falling in the spray transfer mode, the arc welding in the spray transfer mode is performed by flowing a first welding current Iwl during a first period, flowing a second welding current Iw2 during a second period and flowing a third welding current Iw3  during a third period, where 0 < Iw2 < Iw3 < Iwl, and alternately repeating the first to third periods, such that the first welding current subsequently follows the third welding current, wherein the first welding current is greater than the third welding current throughout an entirety of the first period.  However, based on the amendments to claims 1, 4, and 5, the closest prior arts, Blankenship (6248976), do not disclose combination of having spray transfer mode  for performing by flowing welding current  to follow in a slope of the welding current upon change from the third welding current Iw3 to the first welding current Iwl is less than a slope of the welding current upon change from the second welding current Iw2 to the third welding current Iw3 and wherein the third welding current Iw3 is a current which is not constant during the third period and reduces during a portion of the third period.  The prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim.
 	Therefore, claims 1-2, 4-6, and 15-18 are now in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AYUB A MAYE/            Examiner, Art Unit 3761                                                                                                                                                                                            
/ROBERT J UTAMA/           Primary Examiner, Art Unit 3715